Exhibit 10.2
2010 Incentive Compensation Program
Amir Bassan-Eskenazi, President and Chief Executive Officer

         
Base Salary (annual):
  $ 412,000  
Bonus Potential at 100% funding
       
First Half (based on annual base salary of $325,000):
    162,500  
Second Half:
    206,000  
 
     
Total:
  $ 368,500  

              Second Half       % Goal   2010 Officer Bonus Goal   Weighting  
1) Achieve specified customer goal
    10 %
2) Achieve IP product goal
    20 %
3) Achieve strategy goal
    20 %
4) Achieve MSP product goal
    15 %
5) Achieve business plan goal
    10 %
6) Achieve channel sales goal
    10 %
7) Achieve teamwork goal
    10 %
8) Achieve employee satisfaction and retention goal
    5 %
 
     
Total
    100 %

2010 Incentive Compensation Program
Ravi Narula, Senior Vice President and Chief Financial Officer

         
Base Salary (annual):
  $ 253,100  
Bonus Potential at 100% funding
       
First Half:
  NA
Second Half:
    75,930  
 
     
Total:
  $ 75,930  

              Second Half       % Goal   2010 Officer Bonus Goal   Weighting  
1) Achieve operating results goals
    40 %
2) Achieve corporate development goal
    10 %
3) Achieve audit and financial controls goals
    30 %
4) Achieve processes improvements goal
    5 %
5) Achieve employee development goal
    10 %
6) Achieve employee satisfaction and retention goal
    5 %
 
     
Total
    100 %

 



--------------------------------------------------------------------------------



 



2010 Incentive Compensation Program
Rob Horton, Senior Vice President and General Counsel

         
Base Salary (annual):
  $ 250,000  
Bonus Potential:
       
First Half:
    75,000  
Second Half:
    75,000  
 
     
Total:
  $ 150,000  

              Second Half       % Goal   2010 Officer Bonus Goal   Weighting  
1) Achieve regulatory goal
    20 %
2) Achieve corporate governance and securities compliance goals
    35 %
3) Achieve internal customer satisfaction goal
    25 %
4) Achieve specified litigation management goal
    5 %
5) Achieve site leadership goal
    5 %
6) Achieve teamwork goal
    10 %
 
     
Total
    100 %

2010 Incentive Compensation Program
Ran Oz, Executive Vice President and Chief Technology Officer

         
Base Salary (annual):
  $ 225,000  
Bonus Potential at 100% funding
       
First Half:
    67,500  
Second Half:
    67,500  
 
     
Total:
  $ 135,000  

              Second Half       % Goal   2010 Officer Bonus Goal   Weighting  
1) Achieve specified technology demonstration goals
    40 %
2) Achieve innovation process goal
    15 %
3) Achieve specified IP product goal
    15 %
4) Achieve specified strategic channel partner goal
    10 %
5) Achieve new applications goal
    10 %
6) Achieve teamwork goal
    10 %
 
     
Total
    100 %

 